Citation Nr: 0122604	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
lower extremity injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The appellant had periods of active duty for training with 
the United States Army Reserve between May 1971 and May 1977 
and with the Army National Guard between July 1982 to 
December 1989, including a period of active duty for training 
from August 1 to August 15, 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses that the 
appellant sustained an injury to his right lower extremity in 
August 1987 while on active duty for training.  He was 
apparently discharge from the Army National Guard as a result 
of residuals of this injury, which a Medical Board Report 
identified as right proximal and lateral thigh pain with soft 
tissue mass related to and secondary to a fall and persistent 
right leg pain, etiology uncertain.  While the appellant has 
filed a claim for service connection for a right hip 
disorder, which the RO has adjudicated and certified for 
appellate review, the Board finds that the issue is more 
accurately characterized as residuals of a right lower 
extremity injury.  

The VA examination performed in September 1999 does not 
appear to identify any specific right hip disorder, but does 
identify a disorder of the right knee and low back.  In 
addition, the examination report indicates that the appellant 
walked with an altered gait and favored his right leg.  It is 
not clear whether any of the clinical findings shown on 
examination or the diagnosed disorder are related to the fall 
the appellant sustained during service.  Significantly, it is 
not clear whether the examiner had the benefit of a review of 
the medical records associated with the appellant's claims 
file.  As such, the Board is of the opinion that a further 
examination of the appellant is necessary.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  The appellant should be afforded an 
examination of his right lower extremity 
to determine the nature and etiology of 
any disorders that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorder 
is causally or etiologically related to 
the fall the appellant sustain on active 
duty for training in August 1987.  Since 
it is important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the appellant's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



